Case 1:08-cv-00042-BMC-PK Document 1545 Filed 03/16/20 Page 1 of 2 PageID #: 28065




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   PRECISION ASSOCIATES, INC.;                       Case No.: 08-CV-00042 (BMC) (PK)
   ANYTHING GOES LLC d/b/a MAIL
   BOXES ETC., and JCK INDUSTRIES,                     [PROPOSED]
                                                       XXXXXXXXX ORDER ON JOINT
   INC., on behalf of themselves and all             MOTION FOR INDICATIVE RULING
   others similarly situated,                         APPROVING SETTLEMENT WITH
                                                     CLAIMANT CHINESE CHAMBER OF
                         Plaintiffs,                   INTERNATIONAL COMMERCE
          v.

   PANALPINA WORLD TRANSPORT
   (HOLDING) LTD., et al.,

                         Defendants.



         THIS CAUSE came before the Court on Class Counsel’s and claimant Chinese Chamber

  of International Commerce’s (“CCOIC”) Joint Motion, pursuant to Federal Rules of Civil

  Procedure 62.1 and 23(E)(5)(b), for an Order making an indicative ruling approving a settlement

  between the parties and partial claim award to the CCOIC. The Court, having reviewed the

  Motion, and its accompanying Memorandum of Law in Support hereby:

         ORDERS AND ADJUDGES:

         1.     This Court acknowledges that presently it lacks authority to grant the parties’

                Joint Motion because an appeal has been docketed and is pending.

         2.     The Court indicatively rules that, if the Court of Appeals remands for that

                purpose, it would approve the proposed Settlement Agreement attached as Exhibit

                A to Joint Memorandum of Law in Support of the Motion for an Indicative Ruling

                Approving the Settlement with Claimant Chinese Chamber of Commerce.




                                                 1
Case 1:08-cv-00042-BMC-PK Document 1545 Filed 03/16/20 Page 2 of 2 PageID #: 28066




  SO ORDERED.

  Dated: March 12           , 2020

 Digitally signed by Brian M.
 Cogan
  HON. BRIAN M. COGAN
  United States District Judge




                                        2
